Citation Nr: 0528345	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins in the left leg.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sinus 
tachycardia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anxiety neurosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  

In April 2003, the veteran testified before a Decision Review 
Officer sitting at the RO.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  The 
veteran subsequently requested the opportunity to present 
testimony in support of his claim at a personal hearing 
before a Veterans Law Judge sitting at the RO.  Such a 
hearing was scheduled for June 2005.  The veteran was 
notified of the scheduled time and place at his current 
address of record but failed to appear for the hearing.  When 
an appellant elects not to appear at the prescheduled hearing 
date, the request for a hearing will be considered to have 
been withdrawn.  38 C.F.R. § 20.704(d).  His claim will thus 
be adjudicated without further delay based upon all the 
evidence presently of record.

A motion to advance on the docket was filed in September 2005 
and granted in the same month.





FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  An April 2001 rating decision, in pertinent part, denied 
the veteran's application to reopen service connection claims 
for varicose veins in the left leg, sinus tachycardia, and 
anxiety neurosis, on the bases that such disabilities were 
not related to service; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

3.  Evidence received since the April 2001 rating decision 
raises a reasonable possibility of substantiating the service 
connection claims for varicose veins in the left leg, sinus 
tachycardia, and anxiety neurosis.

4.  Varicose veins in the left leg, sinus tachycardia, and 
anxiety neurosis were not present in service, and a 
preponderance of the evidence is against a finding that such 
disabilities are related to the veteran's period of active 
duty. 


CONCLUSIONS OF LAW

1.  An April 2001 rating decision, in pertinent part, 
declining to reopen service connection claims for varicose 
veins in the left leg, sinus tachycardia, and anxiety 
neurosis, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000, 2005).

2.  Evidence received since the April 2001 rating decision 
that declined to reopen service connection claims for 
varicose veins in the left leg, sinus tachycardia, and 
anxiety neurosis, is new and material, and the veteran's 
service connection claims for such disabilities are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.  Varicose veins in the left leg were not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  Sinus tachycardia was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

5.  Anxiety neurosis was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his service 
connection claims and a decision at this point poses no risk 
of prejudice to the veteran.  See e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).


New and Material Evidence Claims

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

In an April 2001 decision, the RO, in pertinent part, denied 
the veteran's application to reopen service connection claims 
for varicose veins in the left leg, tachycardia, and anxiety 
neurosis, and the veteran was notified of that decision in 
the same month.  The veteran did not file a timely appeal and 
that decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000, 2005).

Since the April 2001 rating decision is final, the veteran's 
new and material claims for varicose veins of the left leg, 
tachycardia, and anxiety neurosis may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2005); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2005); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

When the veteran's application to reopen his service 
connection claims for varicose veins in the left leg, 
tachycardia, and anxiety was denied in April 2001, the 
evidence of record consisted of service medical records, the 
veteran's contentions, VA medical evidence, evidence from Dr. 
Bullock, and a February 1947 hearing transcript.  Service 
medical records, to include a January 1946 separation 
examination report, were negative for the pertinent 
disabilities.  Diagnoses of varicose veins in the left leg, 
tachycardia, and anxiety were rendered during a December 1946 
VA examination, but there was no showing that they were 
related to service.  Thus, in this case, to be new and 
material, the evidence would need to show a nexus between 
pertinent disabilities and active service.  

As the last final disallowance of the veteran's claims was an 
April 2001 rating decision, the Board must now determine 
whether new and material evidence has been received 
subsequent to the April 2001 decision sufficient to reopen 
the claims.

Evidence received since the April 2001 rating decision 
consists of the veteran's contentions, an April 2003 personal 
hearing transcript, as well as private evidence from Dr. 
Donchey and Fort Walton Beach Medical Center.  Specifically, 
according to a medical statement received in June 2001, the 
veteran's private physician, Dr. Donchey, stated that the 
veteran had suffered from varicose veins in the left leg, 
tachycardia, and anxiety since service.  This new evidence is 
material in that it suggests a relationship between pertinent 
disabilities and service.  It, either by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
38 C.F.R. § 3.156 (2005).  It raises a reasonable possibility 
of establishing the claims.  Id.  Therefore, the evidence can 
be considered new and material for the purpose of reopening 
the service connection claims.


Service Connection Claims

As the Board has determined that new and material evidence 
has been submitted to reopen the veteran's service connection 
claims for varicose veins, tachycardia, and anxiety, it is 
necessary to consider whether the veteran would be prejudiced 
by the Board proceeding to a decision on the merits.  First, 
the RO, in an April 2003 SSOC, informed the veteran of what 
evidence was needed to substantiate his service connection 
claims and essentially considered his claims for varicose 
veins, tachycardia, and anxiety on the merits.  The April 
2003 SSOC informed the veteran that the evidence of record 
failed to show incurrence in service.  Second, the veteran 
has provided argument addressing his claims on the merits.  
Accordingly, the Board finds that the veteran would not be 
prejudiced by its review of the merits at this time.  See 
Bernard, supra.


VCAA

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2003 and July 2005.  Since these letters essentially provided 
notice of elements (1), (2), (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in a 
September 2002 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's July 2005 letter contains a specific request that 
the veteran send any pertinent evidence in his possession to 
the VA.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was provided to the veteran after the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the initial notice provided to 
the veteran was not given prior to the first adjudication of 
the claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claims folder contains service medical records, VA 
medical evidence, as well as private medical evidence from 
Fort Walton, Dr. Bullock, and Dr. Donchey.  The veteran was 
afforded an examination for VA purposes in December 1946.  He 
was afforded a personal hearing in 1947, and as discussed 
above, he was afforded a Travel Board hearing in June 2005, 
however he failed to appear.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection Claims

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, VA medical evidence, and private medical 
evidence.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

There is competent evidence showing that the veteran 
currently has varicose veins in the left leg, sinus 
tachycardia, and anxiety, thereby satisfying the first 
element of his service connection claims.  However, there is 
no evidence of such disabilities in service.  Service medical 
records, to include a January 1946 separation examination 
report, are negative for the pertinent disabilities.  The 
first evidence showing diagnoses of varicose veins in the 
left leg, tachycardia, and anxiety is a December 1946 VA 
examination report, which is dated approximately eleven 
months following the veteran's discharge from service.   

On review, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's varicose 
veins, tachycardia, and anxiety are related to service.  The 
Board acknowledges Dr. Donchey's June 2001 statement, in 
which he suggests a relationship between the veteran's 
military service and the pertinent disabilities.  However, 
there is no indication that Dr. Donchey had the opportunity 
to review the veteran's service medical records, and he does 
not cite any evidence upon which to base his opinion.  
Therefore, his opinions appear to be based solely on history 
furnished by the veteran.  Medical opinions have no probative 
value when they are based on an inaccurate factual predicate, 
such as the veteran's self- reported and inaccurate history.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 
(1993).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).

The Board reiterates that the veteran's service medical 
records are completely negative for diagnoses of varicose 
veins in the left leg, tachycardia, and/or anxiety.  Thus, 
the veteran's unsupported history lessens the value of the 
medical opinion rendered by Dr. Donchey.  Additionally, Dr. 
Donchey fails to provide any supporting rationale.  Thus, the 
Board finds Dr. Donchey's etiology opinions to be of little 
probative value.

Although the veteran believes that his current varicose 
veins, tachycardia, and anxiety are related to his period of 
active service, his opinions as to medical matters are 
without probative value because he, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board finds that the preponderance of the evidence is 
against the veteran's service connection claims for varicose 
veins in the left leg, tachycardia, and anxiety and the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for varicose veins in the left 
leg is reopened.  To this extent only, the appeal is granted.

New and material evidence having been received, the veteran's 
claim for service connection for sinus tachycardia is 
reopened.  To this extent only, the appeal is granted.

New and material evidence having been received, the veteran's 
claim for service connection for anxiety neurosis is 
reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for varicose veins in the 
left leg is denied.




Entitlement to service connection for sinus tachycardia is 
denied.

Entitlement to service connection for anxiety neurosis is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


